Citation Nr: 0801344	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for service-connected post-traumatic stress 
disorder (PTSD), prior to July 14, 2007.

2.  Entitlement to a disability rating greater than 50 
percent for service-connected PTSD from July 14, 2007.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had service from April 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for PTSD and 
assigned an initial 30 percent disability rating for PTSD, 
effective as of January 31, 2003.

This matter was previously before the Board in December 2006, 
at which time it was remanded for additional development.  It 
is now returned to the Board for appellate review.

During the pendency of this appeal, by rating action of the 
RO dated in August 2007, the RO determined that the veteran's 
service-connected PTSD warranted an increased disability 
rating of 50 percent, effective as of July 14, 2007.  
Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, and the issue 
therefore remains in appellate status.       

In January 2007, the veteran filed claims of service 
connection for tinnitus and for hypertension as secondary to 
PTSD.  These claims have not been adjudicated by RO.  The 
claims are referred to agency of original jurisdiction for 
appropriate action.


FINDINGS OF FACT

1.  Prior to July 14, 2007, the veteran's PTSD was manifested 
by no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
moderate symptoms; it is not productive of occupational and 
social impairment with reduced reliability and productivity.

2.  Since July 14, 2007, the veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
greater than 30 percent for service-connected PTSD prior to 
July 14, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).

2.  The schedular criteria for a disability rating greater 
than 50 percent for service-connected PTSD from July 14, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In February 2003, prior to the initial adjudication of the 
veteran's claim for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.

As to the issue of a higher initial disability rating for the 
now service-connected PTSD, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

Nonetheless, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, in April 2005 and January 2007, he was 
provided notice which was compliant with 38 U.S.C.A. § 5103.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in January 2007.  Adequate notice has been provided to 
the appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, the appeal was readjudicated by way of the 
August 2007 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been afforded a VA PTSD examination.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  PTSD is evaluated 
under the General Rating Formula for Mental Disorders, which 
provides that:  

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there 
is occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent disability rating is warranted for 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted for 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).



PTSD prior to July 14, 2007

The veteran's original claim for service connection for PTSD 
was received by the RO in January 2003.  By rating action of 
the RO dated in April 2004, his claim was granted, and a 
disability rating of 30 percent was assigned effective as of 
the date of claim.

VA outpatient treatment records dated from September 2002 to 
November 2002 show no specific treatment for a psychiatric 
disorder.  However, psychiatric assessments made during 
periodic evaluations show that the veteran was oriented, with 
good judgment, and pleasant mood.

A VA examination report dated in April 2003 shows that the 
veteran's entire claims file was reviewed by the examiner in 
conjunction with conducting the examination of the veteran.  
The veteran reported that his first marriage of 26 years, 
resulted in having one daughter, ended in divorce, and was 
followed by a second marriage which he described as going 
okay.  He indicated that he had a couple of good friends, one 
of whom was from his days in service, and the other whom he 
had known through work for the preceding 25 years.  He 
indicated that he liked to fix up old cars and hot rods.  He 
could do all of his activities of daily living well.  He had 
worked at a mobile home manufacturing company for about a 
year and had driven a delivery truck for many years 
thereafter.  He provided a history of having attended 
marriage counseling, but no treatment for a psychiatric 
disorder.

Mental status examination revealed that the veteran appeared 
to be alert, oriented, coherent, and cooperative.  There was 
no apparent evidence of hallucinations or delusions.  Insight 
and judgment appeared to be fair to good.  Thought content 
appeared to be appropriate.  Intelligence appeared to be 
about average.  Affect and mood appeared to be appropriate.  
He described that his job was no longer fun in that there was 
a lot of rudeness and lack of courtesy, mostly by other 
people in trucks and cars on the road.  He indicated that he 
would sometimes have to pull over at a rest stop and throw 
rocks to calm down.  His long term memory appeared to be fair 
to good, while his short term and immediate memory appeared 
to be good.  He described that he did not like to be around 
many people, and that he would feel confined which made him 
irritable.  He slept four to six hours per night and would 
sometimes wake up easily.  He denied nightmares, but would 
have some flashbacks of Vietnam when around helicopters.  He 
would avoid crowds and gatherings, and would be uncomfortable 
around groups of people.  He would not go to wakes or 
funerals.  He was easily startled by sounds similar to war.  
His social functioning was affected, but his present job was 
one of the few where he could work comfortably.  The 
diagnosis was PTSD.  A GAF code of 60 was assigned.

VA outpatient treatment records dated from November 2002 to 
July 2005 show no specific treatment for a psychiatric 
disorder.  However, psychiatric assessments made during 
periodic evaluations show that the veteran denied a history 
of anxiety, depression, or hospitalization for psychiatric 
illness.  He admitted that he angered easily, but was usually 
able to control it.  He would sleep five to six hours 
nightly.  

A VA gastro-intestinal examination report dated in July 2005 
shows, in pertinent part, that the veteran answered questions 
appropriately.  His memory seemed grossly intact and mood was 
euthymic.  His blood pressure became more elevated when he 
talked about shopping in a crowded mall.  The examiner 
indicated that the veteran had abdominal pain, which was 
likely related to bloating secondary to mild hyperventilation 
in anxiety producing situations such as traffic and crowds.

A VA outpatient treatment record dated in January 2007 shows 
that the veteran denied a history of psychiatric illness.  He 
indicated that he would anger easily, but was usually able to 
control it.  He also described sleeping five to eight hours 
nightly.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The VA examination 
conducted in April 2003 showed that the veteran was married, 
had friends, was employed full time, engaged in hobbies which 
included fixing up old cars, and could do all of his 
activities of daily living well.  The GAF of 60 suggests 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  The Board finds the opinion of the 
VA examiner to be probative as it was definitive, based upon 
physical examination of the veteran, and a complete review of 
his claims file.  It is, therefore, found to carry probative 
weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  Id.

The veteran is competent to report that his symptoms are 
worse.  However, the training and experience of medical 
personnel makes the VA doctor's findings more probative as to 
the extent of the disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The VA examiner specifically noted that on mental status 
examination, the veteran's affect was appropriate, his speech 
was normal, memory was intact, insight was good, thought 
content was appropriate, and there were no hallucinations or 
delusions.  The Board recognizes that the veteran reported 
difficulty sleeping, a desire to be alone, some difficulty 
with anger, and abdominal symptoms associated with his PTSD.  
However, he has not lost any time from work because of his 
symptoms, and he is still able to maintain a personal 
relationship with his spouse.  This type of symptomatology is 
already contemplated by the currently assigned 30 percent 
disability rating.

The competent medical evidence of record does not establish 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  As 
such, the schedular criteria for a 50 percent disability 
rating have not been met.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against a rating higher 
than 30 percent for the veteran's PTSD prior to July 14, 
2007.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


PTSD from July 14, 2007

A VA examination report dated in July 2007 shows that the 
veteran's entire claims file was reviewed by the examiner in 
conjunction with conducting the examination of the veteran.  
The veteran reported that he felt loved; would never argue 
with his wife, who was his best friend; but that sex was 
unsatisfactory.  He refused to give information on other 
items, which the examiner noted might, in part, reflect his 
non-verbal nature.  Mental status examination revealed that 
the veteran came to his interview alone, having driven 
himself.  He was casually dressed and groomed.  He was 
extremely anxious throughout the evaluation, with psychomotor 
status elevated.  Nevertheless, he was cooperative, able to 
answer questions and focused mentally except when recounting 
stressors.  It was very difficult to get him to verbalize in 
conveying information.  His anger was palpable.  In part, his 
restrained responsiveness might have been a product of 
hypervigilance focusing attention to surroundings, not the 
person with whom he was interacting.  He was in good reality 
contact, but had essentially opted out of social 
relationships with others in both vocational and personal 
spheres.  Intelligence and memory were average.  He was well-
oriented, needed no supervision to complete activities of 
daily living or to  maintain personal safety.  

The veteran indicated that he currently lived with his wife 
on his parents' property in a mobile home that he had bought.  
Sometimes he would go for weeks seeing no one except for his 
parents and his wife.  He continued to do some long distance 
truck driving, though he added that it was no longer fun.  He 
had a sleeper in his truck so he did not have to interact 
with others much at all except for buying gas.  He stated 
that he could never work indoors.  He found it very stressful 
to drive in cities but hoped to last six more years in order 
to be able to retire.  He was bitter that trucking used to be 
considered an honorable profession, but that now it was not.  
He would only work on weekdays, and would be home on 
weekends.  He was fully independent in activities of daily 
living.  He described increased startle response, nightmares, 
and dreams of post-traumatic nature.  He described angry 
behavior, but denied suicidal thinking.

The examiner concluded that the veteran appeared to present 
with untreated PTSD that had reached chronic proportions.  
This was manifested by emotional numbing, avoidance of 
triggers, sleep disruption, self-medicating, intrusive 
memories, and most importantly, pervasive anger, all on a 
daily or every other day basis.  He had evolved into a 
lifestyle designed to minimize need to interact with others 
because of his explosiveness.  He was markedly impaired when 
it came to adapting to change, and he had developed life 
patterns that minimized his endangering self and others. That 
was not likely to change.  He felt totally rejected by his 
family and society ever since Vietnam.  Depressive symptoms 
were currently present at moderate level, and this appeared 
to be secondary to the PTSD.  Cognition was intact.  Social 
functioning was markedly impaired, though he retained the 
ability to understand, remember, and carry out both simple 
and complex instructions as long as the work did not require 
a lot of social interaction with the same individuals over 
time.  He did not express a high degree of distress, but 
those who lived with him did.  He had successfully worked as 
a long distance trucker since 1982, but would not be able to 
adapt to other work.  The diagnosis was PTSD, depression, and 
episodic excessive drinking.  A GAF code of 48 was assigned.

In examining the evidence in this case since July 14, 2007, 
the Board concludes that the findings do not approximate the 
criteria for the assignment of disability rating greater than 
50 percent.  Although the VA examiner in July 2007 concluded 
that the veteran's social functioning was markedly impaired, 
as suggested by the assigned GAF of 48 which is indicative of 
a serious impairment in social and occupational functioning, 
he was also found to be able to maintain employment for many 
years despite his chronic PTSD.  The symptoms as described 
above more nearly approximate a disability manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

However, the veteran has not demonstrated a disability that 
is manifested by symptoms which would suggest occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfered with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The record in July 2007 shows that while the veteran 
exhibited anxiety, anger, increased startle response, 
nightmares, and a desire to be alone, he was cooperative, 
able to answer questions, focused mentally, and was in good 
reality contact.  His memory was average, his cognition was 
intact, he was well-oriented, and he needed no supervision to 
complete activities of daily living or to maintain personal 
safety.  He denied suicidal ideation.  He did not express a 
high degree of distress, and was able to successfully work 
full time.  He has not demonstrated any obsessional rituals.  
While the veteran does have problems establishing and 
maintaining effective relationships, he does not have an 
inability to do so.  Again, he was employed in the same job 
for many years, and has also been married for many years.

The Board finds that the VA examination report is probative 
of a PTSD disability that is at a level which warrants a 50 
percent disability rating.  The examination report was based 
upon review of the entire claims folder and detailed 
examination of the veteran, which is deemed probative.  See 
Prejean, 13 Vet. App. at 448-9.

As noted above, while the veteran is competent to report that 
his symptoms are worse, the training and experience of 
medical personnel makes the VA doctor's findings more 
probative as to the extent of his disability.  See Espiritu, 
2 Vet. App. at 494.

In view of the foregoing, the Board finds that the veteran's 
PTSD from July 14, 2007, is not of such severity and 
persistence to warrant a 70 percent disability rating.  The 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 50 percent from July 14, 2007.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2007).  Thus, 
the benefit-of-the doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.


ORDER

An initial disability rating greater than 30 percent for 
service-connected PTSD, prior to July 14, 2007, is denied.

A disability rating greater than 50 percent for service-
connected PTSD from July 14, 2007, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


